Case: 13-20024      Document: 00512561764         Page: 1    Date Filed: 03/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 13-20024                          March 14, 2014
                                                                             Lyle W. Cayce
                                                                                  Clerk

PROSPECT CAPITAL CORPORATION,

                                                 Plaintiff-Appellee,
v.

THE ENMON IRREVOCABLE FAMILY TRUST, KARI ENMON,
KICKAPOO KENNELS, LLC, and JAMES VAN METER, Jr.,

                                                 Defendants-Appellants.



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CV-601



Before DAVIS, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM: *
       Defendants-Appellants, The Enmon Irrevocable Family Trust (“the
Trust”), Kickapoo Kennels, LLC (“Kickapoo”), and Kari Enmon (“Kari”), appeal
the final judgment of the district court, following a bench trial, in favor of
Plaintiff-Appellee Prospect Capital Corporation (“Prospect”).              The judgment
granted a variety of relief under the Texas Uniform Fraudulent Transfer Act,



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       Case: 13-20024      Document: 00512561764         Page: 2     Date Filed: 03/14/2014



                                        No. 13-20024

Tex. Bus. & Com. C. §§ 24.001 et seq., and essentially returned the parties, to
the extent possible, to the position they were in before the initial fraudulent
transfer by Defendant Michael Enmon.
         We have reviewed the district court’s findings of fact for clear error and
conclusions of law de novo. 1 We conclude that the district court did not err.
Although the judgment does not specify the status of Kari’s contributions to
Kickapoo and/or the Trust, including her own wages, retirement funds, and
proceeds of the sale of her employee stock, counsel for the parties agreed at
oral argument that Kari retains the right to challenge the turnover of any sums
that are truly independent of the underlying debt to Prospect.
         Accordingly, the judgment of the district court is AFFIRMED, reserving
to Kari Enmon the right to challenge the turnover of any funds she contributed
to Kickapoo Kennels, LLC and/or The Enmon Irrevocable Family Trust.




1   In re Mid-South Towing Co., 418 F.3d 526, 531 (5th Cir. 2005).

                                               2